Citation Nr: 0726045	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sickle cell anemia.


REPRESENTATION

Veteran represented by:	Gregory Keenum - Private 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1968 to 
September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for sickle cell anemia was denied by a 1999 rating decision; 
the evidence submitted since 1999 raises a reasonable 
possibility of substantiating the veteran's claim.

2.  The evidence shows that for VA purposes, the veteran's 
sickle cell anemia had its onset during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for 
sickle cell anemia is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).

2.  Criteria for service connection for sickle cell anemia 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Determination

The veteran's claim of entitlement to service connection for 
sickle cell anemia was initially denied by a January 1973 
Board decision.  The veteran attempted to reopen his claim, 
but was denied by a September 1999 rating decision, which is 
also final.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of the 1999 rating decision, the evidence of 
record included: service medical records showing the onset of 
the veteran's sickle cell anemia in service; post service 
treatment records, including several VA medical opinions 
addressing whether the veteran's sickle cell anemia was 
aggravated during service; and private treatment records.

Since 1999, additional evidence has been submitted including: 
private treatment records from 2004; reference materials 
about sickle cell anemia; a statement from the veteran's 
wife; and the veteran's testimony before the Board.

The veteran's testimony and his wife's statement both relate 
to the onset of his sickle cell anemia to the veteran's time 
in service, which is of critical importance to the veteran's 
claim.  Thus the statements are new in that they have not 
previously been considered and they are material, because 
they provide a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the evidence is considered to 
be both new and material, and the veteran's claim is 
reopened.  

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

In this case, the veteran's enlistment physical showed 
decreased hearing as his only defect.  There was no mention 
of sickle cell anemia on his enlistment physical.  As such, 
the presumption of soundness attaches to the veteran with 
regard to the issue of sickle cell anemia.

Service medical records reflect that on several occasions in 
April 1970 the veteran presented for treatment complaining of 
dizziness and lightheadedness.  Shortly thereafter, he was 
noted to possibly have sickle cell anemia, with an enlarged 
spleen, (part of the course of sickle cell disease), and was 
hospitalized for 10 days at a Naval Hospital in Spain where 
he had a positive sickle cell prep.  The veteran was 
transferred to a naval hospital in Memphis, Tennessee in June 
1970 where he was diagnosed with hemoglobin sickle cell 
disease (sickle-thalasemia) with compensated hemolytic state, 
which the doctor indicated existed prior to enlistment.  The 
veteran was found to be unfit for duty and was recommended 
for discharge from service.

While the medical record indicated that the veteran's sickle 
cell anemia existed prior to enlistment, no basis was 
provided for this conclusion, aside from the obvious 
conclusion that sickle cell anemia is a hereditary disease. 

However, the VA general counsel has held that the mere fact 
that a veteran develops a hereditary disease while in service 
does not on its face defeat the presumption of soundness 
since most diseases of hereditary origin can be incurred or 
aggravated in service.  See VAOPGCPREC 67-90.  The general 
counsel thus concluded that service connection may be granted 
for hereditary diseases which first manifest themselves 
during service.  See id.

The bare conclusion that the veteran's sickle cell anemia 
existed prior to enlistment without any actual medical 
evidence of it pre-existing service is too speculative to 
overcome the presumption of soundness.  Additionally, the 
veteran's wife submitted a statement in 2004, indicating that 
she recalled being told to have her son tested for sickle 
cell anemia while the veteran was in the military, because 
her husband had tested positive for sickle cell anemia.  This 
statement supports the conclusion that the veteran's sickle 
cell anemia was first diagnosed in the military, as the son 
would likely have been tested earlier, had his father been 
diagnosed with sickle cell anemia before enlisting. 

The veteran submitted a statement in August 2004 indicating 
that he was first diagnosed with sickle cell anemia in by 
Navy doctors on the U.S.S. Roosevelt.  This statement is 
supported by his service medical records; and was reaffirmed 
by his testimony before the Board.

Although the veteran's sickle cell trait is a congenital 
condition, there is no evidence that the veteran was 
experiencing any symptoms of his condition at any time prior 
to service.  Therefore, because sickle cell anemia first 
manifested itself during service, the criteria for service 
connection have been met, and the veteran's claim is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).





ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for 
sickle cell anemia is reopened.

Service connection for sickle cell anemia is granted.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


